Case: 21-60660     Document: 00516272901         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2022
                                  No. 21-60660
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Allen Morris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 2:02-CR-74-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Following the revocation of James Allen Morris’s term of supervised
   release, the district court sentenced him to eight months of imprisonment
   and three years of supervised release. He now appeals that revocation
   sentence. Although he was released before briefing was completed, his appeal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60660      Document: 00516272901           Page: 2     Date Filed: 04/08/2022




                                     No. 21-60660


   is not moot because he remains subject to a term of supervised release. See
   Spencer v. Kemna, 523 U.S. 1, 7 (1998).
          While Morris’s revocation proceedings were pending, and after he
   was appointed counsel, he filed a pro se motion seeking a reduction of his
   term of supervised release under the First Step Act of 2018. The district
   court denied that motion primarily because Morris was not permitted to
   submit pro se motions while he was represented by counsel, although the
   district court also noted that Morris did not warrant relief based on the
   underlying merits of his request. Although Morris challenges the district
   court’s denial of that motion, the record does not show that he submitted a
   timely notice of appeal for that denial. However, there is no need for us to
   remand this case for a determination as to whether Morris’s untimely notice
   of appeal warranted an extension of time for excusable neglect under Federal
   Rule of Appellate Procedure 4(b)(4) because the deadline for filing a timely
   notice of appeal in a criminal case is not jurisdictional, the Government has
   filed a responsive brief without challenging the timeliness of Morris’s appeal,
   and Morris’s appeal on this basis lacks merit. See United States v. Martinez,
   496 F.3d 387, 388 (5th Cir. 2007); United States v. Alvarez, 210 F.3d 309, 310
   (5th Cir. 2000). By challenging only the secondary basis for the district
   court’s denial of his sentence-reduction motion, he has abandoned any
   challenge to that primary, and dispositive, basis for the district court’s denial.
   See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987).
          Morris also challenges the second special condition of supervised
   release imposed as part of his original sentence in 2003. A defendant may not
   use an appeal from the revocation of his term of supervised release to attack
   his original sentence. United States v. Hinson, 429 F.3d 114, 116 (5th Cir.
   2005). Moreover, because Morris neglected to contest that condition in his




                                           2
Case: 21-60660      Document: 00516272901          Page: 3    Date Filed: 04/08/2022




                                    No. 21-60660


   earlier appeal, the waiver doctrine bars consideration of this issue. See United
   States v. Smith, 814 F.3d 268, 272 (5th Cir. 2016).
          In his final argument, Morris argues that his revocation sentence was
   unreasonable because the district court included an additional term of
   supervised release based on an impermissible basis. Our review of the record
   shows that the district court included the additional term of supervised
   release due to Morris’s need for medical treatment regarding his underlying
   pain issues so that he would not continue self-medicating with illegal drugs.
   Morris’s need for medical care was a permissible factor in fashioning his
   revocation sentence. See 18 U.S.C. § 3553(a)(2)(D); United States v. Miller,
   634 F.3d 841, 843 (5th Cir. 2011). Accordingly, Morris has failed to show that
   the revocation sentence was plainly unreasonable. See Miller, 634 F.3d at 843.
          The judgment of the district court is AFFIRMED.




                                          3